DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 26, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on August 26, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/803,026. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 1 of the instant application are found in claims 1-7 of Rafferty except “item that is stored on the new computing environment housing the template directory” have been omitted. Given the fact that the ‘884 invention has broader applications where “store item on the new computing environment housing the template directory” must inherently in transporting template directory from a computing environment hosting the original directory to a new computing environment. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 12 and 20 to arrive at the claims 1, 12 and 20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
The following table shows the claims in ‘884 that are rejected by corresponding claims in ‘026.
Claims Comparison Table:

Instant application  #17/002,884
Patent # 10/803,026
Claim 1. An electronic file system, comprising: 

a directory analyzer configured to: 

analyze items within an original file;
identify an original file property based on similarities identified by cluster analysis; 

generate an original directory property based on similarities between the original file property and other properties of files within an original directory; and 

analyze a hierarchy of the original directory; and 

a template directory generator configured to: create a mimic file; associate the original file property with the mimic file; 

create a template directory; associate the original directory property with the template directory; and arrange the mimic file in the template directory with the hierarchy of the original directory.

2. The electronic file system of claim 1, further comprising a transportation device configured to move the template directory from a computing environment hosting the original directory to a new computing environment.

3. The electronic file system of claim 1, further comprising a recommendation generator configured to: evaluate an existing item; identify an existing item property; correspond the existing item property with the original directory property; correspond the existing item property with the original file property; prompt a user to move the existing item to the mimic file in the template directory; and save the existing item to the mimic file when the user accepts a prompt.

4. The electronic file system of claim 3, further configured to save the existing item to the template directory when the existing item does not correspond to a mimic file property file in the template directory.

5. The electronic file system of claim 1, further comprising a save prompter configured to: evaluate a new item that has been created by a user; identify a new item property; correspond the new item property with the original directory property; correspond the new item property with the original file property; and prompt the user to move the new item to the mimic file in the template directory.



















6. The electronic file system of claim 5, further comprising saving the new item to the mimic file when the new item property corresponds to the original file property over a degree of certainty.


8. The electronic file system of claim 1, wherein the template directory is located on a different server than the original directory.


12. An electronic filing method comprising: analyzing content of existing items within a first file located within a directory to identify similarities between existing items using clustering; creating a first file property based on similarities of the existing items within the first file; associating the first file property with the first file; analyzing an existing file within the directory and the first file to identify similarities between the first file and the existing file using clustering; creating a directory property based on similarities of the existing file and the first file; associating the directory property with the directory; analyzing content of a new item to determine whether it has the directory property; associating the new item with the directory; determining whether the new item corresponds to the first file property; providing a user a recommendation prompt to save the new item to the first file when the new item corresponds to the first file property; saving the new item to the first file when the user accepts the recommendation prompt; generating an alarm when the new item is not saved to the first file; and updating the first file property and directory file property based on where the new item is saved.




13. The electronic filing method of claim 12, wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify similarities between the new item and the existing items using clustering when the user accepts the recommendation prompt.

14. The electronic filing method of claim 12, wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify dissimilarities between the new item and the existing items using clustering when the user does not accept the recommendation prompt.

15. The electronic filing method of claim 12, wherein the directory is within another storage structure that contains an existing directory.

16. The electronic filing method of claim 12, further comprising determining a level of correspondence of the new item with the first file property and determining the level of correspondence of the new item to the existing file.

17. The electronic filing method of claim 16, further comprising providing the user an alternative prompt to save the new item to the existing file when the user does not select the recommendation prompt.

18. The electronic filing method of claim 12, further comprising updating the first file property and the directory file property automatically.

19. The electronic filing method of claim 12, further comprising updating the first file property and the directory file property when the user provides an update instruction.

20. A computer-readable storage medium storing instructions which, when executed by a computing device, causes the computing device to perform a method comprising: performing a clustering analysis on items in a file to determine a file profile; performing the clustering analysis on the file and additional files in a directory to identify a directory profile; identifying movement of a new item from a location in the directory; analyzing the new item and creating a new item profile; comparing the new item profile to the directory profile; selecting the directory if the directory profile corresponds with the new item profile; comparing the new item profile to the file profile; saving the new item in the file when the new item profile corresponds with the file profile; and updating the directory profile and the file profile based on content in the new item. 


Claim 1. An electronic file system, comprising: 

a directory analyzer configured to: 

analyze items within an original file;
identify an original file property based on similarities identified by cluster analysis; 

generate an original directory property based on similarities between the original file property and other properties of files within an original directory; and 

analyze a hierarchy of the original directory; 

a template directory generator configured to: create a mimic file; associate the original file property with the mimic file; 

create a template directory; associate the original directory property with the template directory; and arrange the mimic file in the template directory with the hierarchy of the original directory; 

a transportation device configured to move the template directory from a computing environment hosting the original directory to a new computing environment; 

a recommendation generator on the new computing environment configured to: evaluate an existing item that is stored on the new computing environment housing the template directory; identify an existing item property; correspond the existing item property with the original directory property; correspond the existing item property with the original file property; prompt a user to move the existing item to the mimic file in the template directory; and save the existing item to the mimic file when the user accepts a prompt; 

a save prompter configured to: evaluate a new item that has been created by the user working on the new computing environment housing the template directory; 

identify a new item property; correspond the new item property with the original directory property; correspond the new item property with the original file property; and prompt the user to move the new item to the mimic file in the template directory; and 
save the existing item to the mimic file when the user accepts the prompt; and a preference learner configured to: create a mimic file property based on the original file property; 
update the mimic file property when the existing item is saved to the mimic file; update the mimic file property when the new item is saved to the mimic file; replace the original file property with the mimic file property; 


create a mimic directory property based on the original directory property; update the mimic directory property when the new item is saved to the template directory; update the mimic directory property when the existing item is saved to the template directory; and replace the original directory property with the mimic directory property.


5. The electronic file system of claim 1, further comprising saving the new item to the mimic file when the mimic file property corresponds to the new item property over a degree of certainty.

6. The electronic file system of claim 1, wherein the template directory is located on a different server than the original directory.

12. An electronic filing method comprising: analyzing content of existing items within a first file located within a directory to identify similarities between existing items using clustering; creating a first file property based on similarities of the existing items within the first file; associating the first file property with the first file; analyzing an existing file within the directory and the first file to identify similarities between the first file and the existing file using clustering; creating a directory property based on similarities of the existing file and the first file; associating the directory property with the directory; generating a template directory; associating the directory property with the template directory; creating a mimic file within the template directory; associating the first file property with the mimic file; arranging the mimic file in the template directory with a hierarchy of the directory; analyzing a content of a new item to determine whether it has the directory property; associating the new item with the template directory; determining whether the new item corresponds to the first file property; providing a user a recommendation prompt to save the new item to the mimic file when the new item corresponds to the first file property; saving the new item to the mimic file when the user accepts the recommendation prompt; generating an alarm when the new item is not saved to the first file; and updating the first file property and directory file property based on where the new item is saved.

13. The electronic file method of claim 12, wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify similarities between the new item and the existing items using clustering when the user accepts the recommendation prompt.

14. The electronic file method of claim 12, wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify dissimilarities between the new item and the existing items using clustering when the user does not accept the recommendation prompt.

15. The electronic file method of claim 12, wherein the template directory is within a different storage structure than the directory.

16. The electronic file method of claim 12, further comprising determining a level of correspondence of the new item with the first file property and determining the level of correspondence of the new item to the existing file.

17. The electronic file method of claim 16, further comprising providing the user an alternative prompt to save the new item to the existing file when the user does not select the recommendation prompt.

18. The electronic file method of claim 12, further comprising updating the first file property and the directory file property automatically.

19. The electronic file method of claim 12, further comprising updating the first file property and the directory file property when the user provides an update instruction.

20. A computer-readable storage medium storing instructions which, when executed by a computing device, causes the computing device to perform a method comprising: performing a clustering analysis on items in a file to determine a file profile; performing the clustering analysis on the file and additional files in a directory to identify a directory profile; generating a template directory; associating the directory profile with the template directory; creating a mimic file within the template directory; associating the file profile with the mimic file; arranging the mimic file in the template directory with a hierarchy of the directory; transporting the template directory from a computing environment hosting the original directory to a new computing environment; generating on the new computing environment a recommendation by: evaluating an existing item that is stored on the new computing environment housing the template directory; identifying an existing item property; corresponding the existing item property with the directory profile; corresponding the existing item property with the file profile; prompting a user to move the existing item to the template directory; and saving the existing item to the mimic file when the user accepts a prompt; identifying movement of a new item from a location in the directory; analyzing the new item and creating a new item profile; comparing the new item profile to the directory profile; selecting the directory if the directory profile corresponds with the new item profile; comparing the new item profile to the file profile; saving the new item in the file when the new item profile corresponds with the file profile; and updating the directory profile and the file profile based on content in the new item. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben (US 8473532 B1) in view of Kano (US 7293140 B2).
Regarding claim 1, Ben discloses a directory analyzer configured to: analyze items within an original file (Fig.3; col.6, lines 1-14; col.7, lines 31-64 and col.8, lines 6-44, Ben); identify an original file property based on similarities identified by cluster analysis (Fig.3; col.7, lines 31-64 and col.8, lines 6-44, Ben); generate an original directory property based on similarities between the original file property and other properties of files within an original directory (Fig.3; col.7, lines 10-64 and col.8, lines 6-44, Ben, i.e., generating description for file folder); and analyze a hierarchy of the original directory (col.6, lines28 to col.6, line 54; col.7, lines 11-64 and col.8, lines 6-44 and col.9, lines 1-28, Ben).
Ben, however, does not explicitly disclose providing a user a recommendation prompt to save the new item and saving the new item to the first file when the user accepts the recommendation prompt; 
Kano discloses providing a user a recommendation prompt to save the data item (col.3, line 63 to col.4, line 65 and col.7, lines 1-39, Kano, i.e. User making recommendation location to store or save data “migration”) and saving the data item to the data file storage when the user accepts the recommendation prompt (col.3, line 63 to col.4, line 65 and col.7, lines 1-39, Kano).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Ben and Kano before them to modify the managing data item in the data storage of Kano into Ben, as taught by Kano. One of ordinary skill in the art would be motivated to integrate managing data file into Kano, with a reasonable expectation of success, in order to enhance controlling storage management in storage file system. 
Regarding claim 8, Ben/Kano combination discloses wherein the template directory is located on a different server than the original directory (col.4, lines 60-65, Kano).
Regarding claim 12, Ben discloses an electronic filing method comprising: 
analyzing content of existing items within a first file located within a directory to identify similarities between existing items using clustering (Fig.3; col.7, lines 31-64 and col.8, lines 6-44, Ben, i.e., dynamic clustering process of analyzing number of items in files or folder to get similarity number); 
creating a first file property based on similarities of the existing items within the first file (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben, i.e., generating description for file based on similarity); associating the first file property with the first file (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben); 
analyzing an existing file within the directory and the first file to identify similarities between the first file and the existing file using clustering (col.7, lines 31-64 and col.8, lines 6-44, Ben);
creating a directory property based on similarities of the existing file and the first file (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben); associating the directory property with the directory (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben);  
analyzing the content of a new item to determine whether it has the directory property (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben, i.e., generating description for new file folder); associating the new item with the directory (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben); 
determining whether the new item corresponds to the first file property (col.8, lines 47-67 and col.9, lines 1-28 and lines 59-67, Ben); 
saving the new item to the first file when the new item corresponds to the first file property (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben); 
generating an alarm when the new item is not saved to the first file (col.9, lines 1-18, Ben); and 
updating the first file property and directory file property based on where the new item is saved (col.9, line 1 to col.10, lines 10, Ben, i.e., updating process).
Ben, however, does not explicitly disclose providing a user a recommendation prompt to save the new item and saving the new item to the first file when the user accepts the recommendation prompt; 
Kano discloses providing a user a recommendation prompt to save the data item (col.3, line 63 to col.4, line 65 and col.7, lines 1-39, Kano, i.e. User making recommendation location to store or save data “migration”) and saving the data item to the data file storage when the user accepts the recommendation prompt (col.3, line 63 to col.4, line 65 and col.7, lines 1-39, Kano).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Ben and Kano before them to modify the managing data item in the data storage of Kano into Ben, as taught by Hashimoto. One of ordinary skill in the art would be motivated to integrate managing data file into Takaoka, with a reasonable expectation of success, in order to enhance controlling storage management in storage file system.
Regarding claim 13, Ben/Kano combination discloses wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify similarities between the new item (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben and the existing items using clustering when the user accepts the recommendation prompt (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben).
Regarding claim 14, Ben/Kano combination discloses wherein updating the first file property and the directory property further comprises analyzing the content of the new item to identify dissimilarities between the new item and the existing items using clustering when the user does not accept the recommendation prompt (col.6, lines 1-50; col.7, lines 10-64 and col.8, lines 6-44, Ben.
Regarding claim 15, Ben/Kano combination discloses wherein the directory is within another storage structure that contains an existing directory (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben).
Regarding claim 16, Ben/Kano combination discloses determining a level of correspondence of the new item with the first file property (col.7, lines 31-64 and col.8, lines 6-44, Ben) and determining the level of correspondence of the new item to the existing file (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben, i.e., hierarchical directory structure).
Regarding claim 17, Ben/Kano combination discloses providing the user an alternative prompt to save the new item to the existing file when the user does not select the recommendation prompt (col.7, lines 10-65; col.8, lines 6-44 and col9, lines 1-28, Ben).
Regarding claim 18, Ben/Kano combination discloses updating the first file property and the directory file property automatically (col.9, line 1 to col.10, lines 10, Ben).
Regarding claim 19, Ben/Kano combination discloses updating the first file property and the directory file property when the user provides an update instruction (col.9, line 1 to col.10, lines 10, Ben).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ben (US 8473532 B1) in view of Titonis et al. (US 20180025157 A1).
Regarding claim 20, Ben discloses a computer-readable storage medium storing instructions which, when executed by a computing device, causes the computing device to perform a method comprising: 
performing a clustering analysis on items in a file to determine a file profile (abstract; col.7, lines 31-64 and col.8, lines 6-44, Ben, i.e., dynamic clustering process of analyzing number of items in files or folder to determine file property); 
performing the clustering analysis on the file and additional files in a directory to identify a directory profile (col.6, lines28 to col.6, line 54; col.7, lines 1-64 and col.8, lines 6-44 and col.9, lines 1-28, Ben, i.e., normalizing process for adding file folder and combining files in folder in the directory tree);
identifying movement of a new item from a location in the directory (Fig.1 of Ben, i.e., identifying movement of cluster’s unorganized file from a location in the directory “arrow movement from left to right”); 
analyzing the new item and creating a new item profile (col.6, lines28 to col.6, line 54; col.7, lines 11-64 and col.8, lines 6-44 and col.9, lines 1-28, Ben, i.e., analyzing hierarchical classification of new file and searching the description of folders to find appropriate folder for the file); 
comparing the new item profile to the directory profile (col.3, line 62 to col.4, line 3; col.7, lines 47-65, Ben, i.e., comparing vector of document to the vector of category to find the new data item in the category directory); 
selecting the directory if the directory profile corresponds with the new item profile (col.7, lines 15-64, Ben, i.e. selecting the folder that has the similarity to the file and put the new file into the resulting best folder); 
comparing the new item profile to the file profile (col.8, lines 15-67, Ben, i.e., comparing each pair of items); 
saving the new item in the file when the new item profile corresponds with the file profile (col.9, lines 19-21, Ben, i.e., new file folder created and identifying the file folder in directory read on claimed “saving the new item in the file”); and 
updating the directory profile and the file profile based on content in the new item (col.9, line 34 to col.10, line 10, Ben, i.e., updating process).Ben does not explicitly disclose a file profile. However, the file profile is non-functional descriptive material. It does not carry patentable weight because what kind of data is performed the clustering to determine a file or a file profile does not change the method of performing clustering analysis on data items in a file (see MPEP§ 2111.05 and § 2106.01). In case that the "a file profile" is not considered as nonfunctional descriptive material, Titonis disclose performing analysis on learning classification including analyzing items on selection of a profile for selected log file features (¶[0225], Titonis).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Ben and Titonis before them to modify the analyzing items on selection of a profile for selected log file features of Titonis into Ben, as taught by Titonis. One of ordinary skill in the art would be motivated to integrate analyzing data file into Ben, with a reasonable expectation of success, in order to enhance controlling storage management in storage file system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ben (US 8473532 B1) in view of Kano (US 7293140 B2) and further in view of Momose et al. (US 20060155732 A1).
Regarding claim 2, Ben/Kano combination discloses all of the claimed limitations as discussed above, except moving the template directory from a computing environment hosting the original directory to a new computing environment.
Momose discloses moving the template directory from a computing environment hosting the original directory to a new computing environment (¶[0147]-[0149], Momose). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Ben/Kano and Momose before them to in-cooperate the output folder layout of Momose into the modified of Ben, as taught by Momose. One of ordinary skill in the art would be motivated to integrate analyzing folder layout into the modified Ben, with a reasonable expectation of success, in order to enhance controlling display data management with electronic file of the layout (¶[0004], Momose).
Allowable Subject Matter
Claim 3-7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Ben/Kano combination discloses all of the claimed limitations as discussed above, except recommendation generator configured to: evaluate an existing item; identify an existing item property; correspond the existing item property with the original directory property; correspond the existing item property with the original file property; prompt a user to move the existing item to the mimic file in the template directory; and save the existing item to the mimic file when the user accepts a prompt.
Regarding claim 4, Ben/Kano combination discloses all of the claimed limitations as discussed above, except evaluate an existing item; identify an existing item property; correspond the existing item property with the original directory property; correspond the existing item property with the original file property; prompt a user to move the existing item to the mimic file in the template directory; and save the existing item to the mimic file when the user accepts a prompt and save the existing item to the template directory when the existing item does not correspond to a mimic file property file in the template directory.
Regarding claim 5, Ben/Kano combination discloses all of the claimed limitations as discussed above, except evaluate a new item that has been created by a user; identify a new item property; correspond the new item property with the original directory property; correspond the new item property with the original file property; and prompt the user to move the new item to the mimic file in the template directory.
Regarding claim 6, Ben/Kano combination discloses all of the claimed limitations as discussed above, except evaluate a new item that has been created by a user; identify a new item property; correspond the new item property with the original directory property; correspond the new item property with the original file property; and prompt the user to move the new item to the mimic file in the template directory and save the new item to the mimic file when the new item property corresponds to the original file property over a degree of certainty.
Regarding claim 7, Ben/Kano combination discloses all of the claimed limitations as discussed above, except create a mimic file property based on the original file property; update the mimic file property when the existing item is saved to the mimic file; update the mimic file property when the new item is saved to the mimic file; replace the original file property with the mimic file property; create a mimic directory property based on the original directory property; update the mimic directory property when the new item is saved to the template directory; update the mimic directory property when the existing item is saved to the template directory; and replace the original directory property with the mimic directory property.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Carter et al. (US 20150302077 A1) disclose META-DIRECTORY CONTROL AND EVALUATION OF EVENTS.
2. Flam et al. (US 20120096389 A1) disclose INTEGRATED WEB-BASED WORKSPACE WITH CURATED TREE-STRUCTURE DATABASE SCHEMA.
3. Fadel et al. (US 7069271 B1) disclose methods and apparatus for implementing internet storefronts to provide integrated functions. 
4. Sheldon et al. (US 20050015451 A1) disclose automatic e-mail address directory and sorting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        June 4, 2022